DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takenaga et al. (US Patent 9543675).
As per claim 1, Takenaga teaches a connector fitting (along 85A-B), comprising: a fixed portion 5D provided on a side wall 31C and 31D of a housing 9 of a connector; and a projecting portion 87A provided on the side wall 31C and 31D of the housing 9 and projecting from the side wall 31C and 31D of the housing 9 with respect to the fixed portion 5D, wherein the fixed portion 5D is wider than the projecting portion 87A, the fixed portion 5D includes a pair of shoulder portions (along 85A-B) on both side surfaces (along 9) of the fixed portion 5D, and the shoulder portions are provided on a side surface (along 9) between the fixed portion 5D and the projecting portion 87A.
As per claim 2, Takenaga teaches a connector fitting (along 85A-B), wherein the shoulder portion is formed in an inclined shape (along 85A-B) so as to increase a width of the fixed portion 5D.
As per claim 3, Takenaga teaches a connector fitting (along 85A-B), a connector terminal 11A and 11B made of the connector fitting (along 85A-B), further comprising: a movable portion 43B including a movable contact 87A-B that is a contact point (along 87A-B) with a mating terminal (see Fig. 1) of a mating connector 103; and a bottom portion (along 7B) that connects the movable portion 43B and the fixed portion 5D, wherein the projecting portion 87A faces the movable portion 43B and functions as a fixed contact 7B that is a contact point (along 87A-B) with the mating terminal (see Fig. 1) of the mating connector 103.
As per claim 4, Takenaga teaches a connector fitting (along 85A-B), a connector additional member 10A made of the connector fitting (along 85A-B), further comprising a first locking portion 87A and a second locking portion (along 81 and 87A-87B, see column 8, lines 6-10), wherein the projecting portion 87A is at least one of the first locking portion 87A and the second locking portion (along 81 and 87A-87B, see column 8, lines 6-10), and the first locking portion 87A includes the second locking portion (along 81 and 87A-87B, see column 8, lines 6-10) extending in a direction perpendicular (1-axis direction) to the first locking portion 87A, on both sides of the first locking portion 87A.
As per claim 5, Takenaga teaches a connector fitting (along 85A-B), a connector comprising: the connector fitting (along 85A-B); and a housing 9, wherein the housing 9 includes a side wall portion (along 31C-31D), a bottom wall (adjacent to 35A and 35B), and a receiving portion 35A and 35B formed of the side wall portion (along 31C-31D) and the bottom wall (adjacent to 35A and 35B), and a part of the connector fitting (along 85A-B) is embedded in the side wall portion (along 31C-31D), and at least a part of a side surface (along 9) of the connector fitting (along 85A-B) is exposed from the side wall portion (along 31C-31D) toward the receiving portion 35A and 35B.
As per claim 6, Takenaga teaches a connector, wherein at least a part of the shoulder portion is visible from a mating direction (2-axis direction) with a mating connector 103.
As per claim 7, Takenaga teaches a receptacle connector 101, comprising: a plurality of receptacle terminals 11A and 11B; a receptacle additional member 10A for maintaining a fitting state (2-axis direction) with a mating connector 103; and a receptacle housing 9, wherein the receptacle housing 9 includes a first side wall portion 31C and a second side wall portion 31D, the receptacle additional member 10A includes: a first receptacle fixing portion 85A provided on the first side wall portion 31C; a first receptacle locking portion 87A provided on the first side wall portion 31C and projecting from the first side wall portion 31C with respect to the first receptacle fixing portion 85A; a second receptacle fixing portion 85B provided on the second side wall portion 31D; and a second receptacle locking portion (along 81 and 87A-87B, see column 8, lines 6-10) provided on the second side wall portion 31D and projecting from the second side wall portion 31D with respect to the second receptacle fixing portion 85B, the first receptacle fixing portion 85A is wider than the first receptacle locking portion 87A, the second receptacle fixing portion 85B is wider than the second receptacle locking portion (along 81 and 87A-87B, see column 8, lines 6-10), the first receptacle fixing portion 85A includes a pair of shoulder portions (along 85A-B) on both side surfaces (along 9) between the first receptacle fixing portion 85A and the first receptacle locking portion 87A, the second receptacle fixing portion 85B includes a pair of shoulder portions (along 85A-B) on both side surfaces (along 9) between the second receptacle fixing portion 85B and the second receptacle locking portion (along 81 and 87A-87B, see column 8, lines 6-10), and the receptacle additional member 10A includes the second receptacle locking portion (along 81 and 87A-87B, see column 8, lines 6-10) extending in a direction perpendicular (1-axis direction) to the first receptacle locking portion 87A, on both sides of the first receptacle locking portion 87A.
As per claim 8, Takenaga teaches a plug connector 103, comprising: a plurality of plug terminals 103; a plug additional member 141A for maintaining a fitting state (2-axis direction) with a mating connector 103; and a plug housing 5, wherein the plug housing 5 includes a first side wall portion 31C and a second side wall portion 31D, the plug additional member 141A includes a plug fixing portion (along 15A and 15B) provided on the second side wall portion 31D and a projecting portion 87A provided on the second side wall portion 31D and projecting from the second side wall portion 31D with respect to the plug fixing portion (along 15A and 15B), the plug fixing portion (along 15A and 15B) is wider than the projecting portion 87A, and the plug fixing portion (along 15A and 15B) includes a pair of shoulder portions (along 85A-B) on both side surfaces (along 9) between the plug fixing portion (along 15A and 15B) and the projecting portion 87A.
As per claim 9, Takenaga teaches a connector manufacturing method for manufacturing the connector, comprising the following steps of: placing the connector fitting (along 85A-B) on a lower mold (see column 1-2, lines 57-67 and 1-2) by a fixing jig (see column 1-2, lines 57-67 and 1-2); covering the lower mold (see column 1-2, lines 57-67 and 1-2), on which the connector fitting (along 85A-B) is placed, with an upper mold (see column 1-2, lines 57-67 and 1-2) configured to be able to house the connector fitting (along 85A-B) therein, thereby placing the connector fitting (along 85A-B) inside the upper mold (see column 1-2, lines 57-67 and 1-2), and pressing the pair of shoulder portions (along 85A-B) of the connector fitting (along 85A-B) by the upper mold (see column 1-2, lines 57-67 and 1-2); injecting an insulating resin (see column 1-2, lines 57-67 and 1-2) for forming the housing 9 into a space between the lower mold (see column 1-2, lines 57-67 and 1-2) and the upper mold (see column 1-2, lines 57-67 and 1-2); curing the resin; and removing the upper mold (see column 1-2, lines 57-67 and 1-2) and the lower mold (see column 1-2, lines 57-67 and 1-2), and taking out the housing 9 that is formed by curing the resin and holds the connector fitting (along 85A-B).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831